department of the treasury internal_revenue_service washington d c number info release date dear senator this letter responds to your inquiry of date addressed to floyd williams national director of legislative affairs you wrote on behalf of your constituent regarding sec_457 of the internal_revenue_code she asks why she cannot revise her schedule for withdrawals from her sec_457 plan account as you have requested i have responded directly to her and enclosed a copy of our response and general information about sec_457 including some revisions recently enacted by the economic_growth_and_tax_relief_reconciliation_act_of_2001 pub_l_no i hope this information is helpful if you need further information please contact john tolleris of my staff at sincerely sarah hall ingram division counsel associate chief_counsel tax exempt government entities enclosure department of the treasury internal_revenue_service washington d c chief_counsel dear i apologize for the delay in responding to your letter dated date to senator you wrote about the distribution_requirements of sec_457 of the internal_revenue_code you are concerned about the difficulty in changing the distribution schedule for your sec_457 plan account although i cannot discuss your case specifically without additional information including a copy of your former employer’s sec_457 plan i have enclosed an attachment with general information about sec_457 and the restrictions on distributions from sec_457 plans which remain in effect for governmental plans through the end of this year the enclosure also discusses several revisions to sec_457 that recently became law in the form of the economic_growth_and_tax_relief_reconciliation_act_of_2001 pub_l_no these statutory amendments which become effective in include changes in the distribution rules that may be beneficial to you i hope the information is helpful if you need further information please contact me or john tolleris of my staff at sincerely robert d patchell acting branch chief office of associate chief_counsel tax exempt and government entities enclosure
